Appeal from a decision and award of the State Industrial Board which held that decedent’s death arose out of and in the course of his employment and awarded death benefits to his widow. The decision and award were made pursuant to a unanimous decision and opinion of this court rendered at the May, 1941, term (reported at 261 App. Div. 765). After the matter was remitted to the State Industrial Board, no further evidence was offered. New findings and an award were made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.